37 A.3d 869 (2011)
In re KEH SOO PARK, Respondent.
No. 11-BG-375.
District of Columbia Court of Appeals.
Filed June 23, 2011.
BEFORE: BLACKBURNE-RIGSBY, Associate Judge, NEBEKER and KING, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order and opinion of the Virginia State Bar Disciplinary Board revoking respondent's license to practice law by consent, this court's April 14, 2011, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal disciplines should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Keh Soo Park, Esquire, is hereby disbarred from the practice of law in the District of Columbia. See In re Bogollagama, 979 A.2d 629 (D.C. *870 2009) (disbarment is the functional equivalent of revocation), In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).